Citation Nr: 1334509	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-34 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, prior to June 18, 2009.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, from June 18, 2009.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from September 1961 to June 1984.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran was scheduled to appear at the Nashville RO for a personal hearing before a Veterans Law Judge.  On August 23, 2008, the Veteran, through his representative, withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

The issues of entitlement to an increased disability rating for service-connected diabetes mellitus from June 18, 2009 as well as entitlement to increased disability ratings for service-connected peripheral neuropathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.

In the March 2008 VA examination report, the examiner raised the possibility that the Veteran suffers from hypertension as secondary to diabetes mellitus.  The issue of entitlement to service connection for hypertension has therefore been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

FINDINGS OF FACT

1.  Prior to June 18, 2009, the Veteran's diabetes mellitus, type II, was manifested by the use of insulin and oral medication and the need for a restricted diet, but not by the need for regulation of activities.

2.  Prior to June 18, 2009, the Veteran's service-connected diabetes mellitus, type II, did not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSION OF LAW

Prior to June 18, 2009, the criteria for a rating in excess of 20 percent for the service-connected diabetes mellitus, type II, were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.119, Diagnostic Code (DC) 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the increased disability rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As to the current appeal, letters dated in March 2008 and February 2009 collectively complied with VA's duty to notify the Veteran with regard to this increased rating claim.  In particular, the letters informed the Veteran of the need for evidence of a worsening of his disability.  He was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also specifically provided with notice of how disability ratings and effective dates are determined in the letters.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded a pertinent VA examination in March 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained here is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 20 percent evaluation for his service-connected diabetes mellitus throughout the appeal period.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's diabetes mellitus, type II, is evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this criteria, diabetes mellitus requiring more than once-daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  38 C.F.R. § 4.119, DC 7913.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.  The Board notes that the term "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent evaluation.  Id.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  Id. at Note (1).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (diabetes mellitus) and also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7913, with reference to other diagnostic codes as required by the diagnostic criteria set forth therein.  To that end, the Board notes that the Veteran has been separately service-connected for peripheral neuropathy of the right lower extremity (10%) and peripheral neuropathy of the left lower extremity (10%) as secondary to his service-connected diabetes mellitus.

Here, the Veteran contends that his diabetes mellitus, type II, is more severe than is indicated by the assigned 20 percent rating.  Specifically, he asserts that he is required to take insulin to control his diabetes mellitus and is also required to regulate his activities due to fluctuating sugar levels.  See the Veteran's claim dated February 2008.  For reasons explained in greater detail below, the Board finds that, prior to June 18, 2009, the pertinent medical findings, as shown in the examination and medical treatment conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

The Veteran was afforded a VA examination in March 2008 to address the severity of his service-connected diabetes mellitus.  He reported that his diabetes is treated with insulin twice daily.  He denied any hospitalizations for diabetes.  Episodes of ketoacidosis and hypoglycemia were not documented.  The Veteran did not exhibit visual, neurovascular, dermatological, genitourinary, or gastrointestinal symptoms due to the diabetes mellitus.  The Veteran did not have diabetic nephropathy.  The examiner indicated that the Veteran was instructed to follow a restricted or special diet.  It was reported that diabetes mellitus did not restrict the Veteran in his ability to perform strenuous activity.  The examiner noted that the Veteran's diabetes mellitus had been poorly controlled.  Neurologic disease, specifically, peripheral neuropathy of the lower extremities was documented.

In a letter dated March 2008, the Veteran's chiropractor, Dr. K.L.C., indicated that the Veteran can exercise on the treadmill or cardio machine for up to 45 minutes consecutively.  In an April 2008 letter, Ms. D.J.P., a nurse practitioner, indicated that the Veteran requires insulin twice daily to manage his blood sugars.  She additionally noted that the Veteran benefits from exercise four to five times weekly, which helps to manage blood sugar control.  She further indicated that the Veteran is on a diabetic meal plan of smaller portions and carbohydrate control.  See the letter from Ms. D.J.P. dated April 2008.

According to this evidence, prior to June 18, 2009, the Veteran required insulin injections daily, oral medication, and a restricted diet.  However, with respect to regulation of activity (defined in the schedular criteria as avoidance of strenuous occupational and recreational activities), there was no medical evidence demonstrating that a health care provider recommended that the Veteran's activities be limited.  In this regard, the Board reiterates that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho, supra. at 365.  Notably, the evidence demonstrates that the Veteran maintained a significant exercise routine prior to June 18, 2009.

Therefore, based on this evidentiary posture, the Board concludes that the Veteran's service-connected diabetes mellitus did not require avoidance of strenuous occupational and recreational activities prior to June 18, 2009.  As all three criteria for the assignment of a 40 percent disability rating are not met, the next higher rating may not be awarded.  Thus, the Board finds that no basis exists for the assignment of a rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913 prior to June 18, 2009.

III.  Additional Considerations

The Board also finds that, prior to June 18, 2009, the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's diabetes mellitus has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the diabetes mellitus has had some impact on the Veteran's occupational functioning, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the Veteran's diabetes symptoms are expressly contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II, prior to June 18, 2009, is denied.


REMAND

For the reasons set forth below, the Board finds that the issues remaining on appeal must be remanded for further development.

In support of his diabetes mellitus claim, the Veteran submitted a letter from his treating physician, dated June 18, 2009.  In the letter, Dr. J.T.I. reported that the Veteran requires insulin.  He further stated that "[m]anagement of diabetes is more than medication and the [Veteran] tried to incorporate diet and exercise to help with treatment.  The [Veteran] has some limitation of activity with his disease."  Dr. J.T.I. continued, "I have taken the time to research his exercise regimen and he has recorded his blood glucose levels after working out or doing activity which would show how much activity he could actually do.  Over the past couple of years he wrote down his hypoglycemic episodes.  He proved he had low blood sugars and was symptomatic with certain amount of exercise (working 1/2 hour on elliptical."  Dr. J.T.I. then listed the Veteran's self-documented blood sugar levels and concluded, "[t]he above documents that he is on insulin and he is restricted in his exercise/activities as a diabetic."

Accordingly, the letter from Dr. J.T.I. suggests that the Veteran is restricted in the extent of his exercise as a result of his diabetes mellitus symptomatology.  The Board therefore finds this evidence raises a question of whether the Veteran's service-connected diabetes mellitus requires the restriction of occupational and recreational activities as is contemplated by Diagnostic Code 7913.
With respect to the service-connected peripheral neuropathy of the right and left lower extremities, the Veteran contends that these disabilities are more severe than is contemplated by the currently assigned disability ratings.  Notably, in his June 2009 letter, Dr. J.T.I. described a worsening of the Veteran's diabetes symptomatology.  Critically, he did not address the current severity of the diagnosed peripheral neuropathy of the right and left lower extremities.  To this end, the Board notes that the Veteran was most recently afforded a VA examination in March 2008 as to the service-connected peripheral neuropathy.

Accordingly, the evidence of record is unclear concerning the current nature and extent of the Veteran's service-connected peripheral neuropathy of the right and left lower extremities.  Thus, to ensure that the record reflects the current nature and extent of these disabilities, a contemporaneous neurological examination, with findings responsive to the applicable rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer, supra; Green, 1 Vet. App. at 124 (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected peripheral neuropathy of the right and left lower extremities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to ascertain the severity his service-connected diabetes mellitus, type II.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished, if medically feasible.  All clinical findings should be clearly reported.  The appropriate examiner should indicate what symptoms are attributable to the service-connected diabetes mellitus, type II.  The examiner should specifically indicate whether the Veteran's diabetes mellitus requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions of ketoacidosis episodes, the examiner should indicate how long they last and what kind of care is necessary.

The examiner should also provide an opinion concerning 
the impact of the Veteran's diabetes mellitus
symptomatology on his ability to work.  The examiner 
should provide supporting rationale for this opinion.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.

2. Schedule the Veteran for a VA examination to determine the current severity of the service-connected peripheral neuropathy of the right and left lower extremities.  The claims file and all records on Virtual VA must be made available to, and reviewed by the examiner, in conjunction with the examination.

Any indicated evaluations, studies, and tests, must be accomplished and the results must be included in the examination report.  The examiner must identify all symptoms that are associated with the Veteran's service-connected peripheral neuropathy of the right and left lower extremities.

The examiner should specifically indicate the nerves affected and whether the Veteran's peripheral neuropathy of the right and left lower extremities more nearly approximate mild, moderate, or severe nerve impairment.  The nerves affected or seemingly affected should be specifically identified and, for each nerve affected, the disability should be described in this manner.  Additionally, any functional impairment of the lower extremities deemed to be associated with the Veteran's lower extremity peripheral neuropathy must be identified.

The examiner should also provide an opinion concerning the impact of the Veteran's peripheral neuropathy of the right and left lower extremities on his ability to work.  The examiner should provide supporting rationale for this opinion.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.

3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the 
4. 
decision remains in any way adverse, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


